UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MALKA RABINOWITZ,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :   19-CV-9536 (JMF)
                                                                       :
EQUIFAX INFORMATION SERVICES, LLC et al.,                              :        ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court having been advised at ECF No. 13 that all claims asserted against Defendant
Equifax Information Services, LLC (“Equifax”) have been settled, it is ORDERED that the
claims against Equifax and Equifax alone be and are hereby DISMISSED and discontinued
without costs, and without prejudice to the right to reopen the action as to Equifax within sixty
days of the date of this Order if the settlement is not consummated.

        To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court by the same deadline to be
“so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.

        The Court further notes that, although Plaintiff filed her Complaint with the Court on
October 16, 2019, see ECF No. 1, and Defendant Citibank, N.A. (“Citibank”) was served with
the Complaint on October 18, 2019, see ECF No. 7, to date, Citibank has neither answered the
Complaint nor otherwise appeared in this action. Accordingly, it is hereby ORDERED that any
motion for default judgment shall be filed, in accordance with the Court’s Individual Rules and
Practices for Civil Cases (available at https://nysd.uscourts.gov/hon-jesse-m-furman) no later
than January 6, 2020. Citibank shall file any opposition to the motion for default judgment no
later than January 13, 2020. Citibank is cautioned that a corporation may appear in federal
court only through licensed counsel, and “where a corporation repeatedly fails to appear by
counsel, a default judgment may be entered against it.” Grace v. Bank Leumi Tr. Co. of N.Y.,
443 F.3d 180, 192 (2d Cir. 2006) (internal quotation marks omitted).

        If a motion for default judgment is filed, it is further ORDERED that Citibank appear and
show cause before this Court, Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre
Street, New York, New York, on January 29, 2020, at 3:00 p.m., why an order should not be
issued granting a default judgment against Citibank. Prior to that date, Plaintiff must file the
proposed default judgment order electronically, using the ECF Filing Event “Proposed Default
Judgment,” for the Clerk’s approval.

         In the event that Citibank appears or opposes the motion for default judgment prior to
that date, the parties shall prepare to treat that conference as the initial pretrial conference. That
is, if Citibank appears, opposes the motion, or seeks a nunc pro tunc extension of time to respond
to the complaint, then the parties — including Citibank — shall follow the pre-conference
procedures specified in the Court’s Order of October 17, 2019, including by submitting a joint
letter addressing certain topics and a proposed case management plan no later than the Thursday
prior to the conference. See ECF No. 6.

       The Clerk of Court is directed to terminate Equifax Information Services, LLC as a party.
The conference scheduled for January 15, 2020 is canceled.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York                              _______________________________
                                                              JESSE M. FURMAN
                                                            United States District Judge




                                                  2
